Case 2:18-cv-10188-AG Document 46 Filed 09/04/19 Page 1of1 Page ID #:998

=

carte on

 

ican pMi2: 15
pig AUG 30 PHI: | oo = po

 
 

7 CLEPK, US. De =Syor coer
|
i
i

  

CENTRAL DISTRICT OF CALIFOn NIA

ae BY Meu EP

 

 

 

 

 

~ UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Ste vend Mac - Rase wberg CASE NUMBER
€ (Land 2° \8-CyY- jo| TX-AG
APPEMant Ay anriEE(s)
Vv.
od seit C
roe al ee eee! op peeks wal” “S| ORDER RE APPLICATION FOR PERMISSION
Libcale Stties 2687 2AM! FOR ELECTRONIC FILING
Gree ced soe ee "ea kiana Ss lems , tac],
OCLery Loan Riviera sic NPelic e¢ /DEFENDANT(S)

IT IS ORDERED that the Application for Permission for Electronic Filingby Gheye, Mark

 

Resenhbe re is hereby:

[A GRANTED

Pursuant to Local Rule 5-4.1.1, the applicant must register to use the Court's CM/ECE System within
five (5) days of being served with this order. Registration information is available at the Pro Se Litigant
E-Filing web page located on the Court's website. Upon registering, the applicant will receive a CM/ECF
login and password that will allow him/her to file non-sealed documents electronically in this case only. Any

documents being submitted under seal must be manually filed with the Clerk.

Dated: Se piemlboer 4, 2019 felines \ aN

United States District/Magistrate Judge

 

 

[-] DENIED

Comments:

Dated:

 

United States District/Magistrate Judge

 

CV-05 Order (12/15) ORDER RE APPLICATION FOR PERMISSION FOR ELECTRONIC CASE FILING
